DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-15, the prior art does not disclose a wearable camera, method or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
upon the bitrate being above a first bitrate threshold, activating a movement sensor of the wearable camera and activating an image stabilization of the video stream based on movement data from the movement sensor; upon activation of the movement sensor and the image stabilization, analyzing whether activation of the movement sensor and the image stabilization is beneficial for reducing the bitrate; and in case activation of the movement sensor and the image stabilization is beneficial for reducing the bitrate, keeping the movement sensor active and performing image stabilization based on movement data from the movement sensor, otherwise, deactivating the movement sensor, as stated in claim 1 and similarly stated in claims 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0227470, discloses a wearable camera with a movement sensor for image stabilization; however, the prior art does not specifically disclose upon the bitrate being above a first bitrate threshold, activating a movement sensor of the wearable camera and activating an image stabilization of the video stream based on movement data from the movement sensor.  US 20100245585, discloses a wearable camera with image stabilization; however, the prior art does not specifically disclose upon the bitrate being above a first bitrate threshold, activating a movement sensor of the wearable camera and activating an image stabilization of the video stream based on movement data from the movement sensor.  US 20200344442, discloses a wearable camera that can dynamically select the bitrate; however, the prior art does not specifically disclose upon the bitrate being above a first bitrate threshold, activating a movement sensor of the wearable camera and activating an image stabilization of the video stream based on movement data from the movement sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs